3 So.3d 1290 (2009)
Derrick L. GRACE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-414.
District Court of Appeal of Florida, Fourth District.
March 30, 2009.
Derrick L. Grace, Miami, pro se.
No appearance required for appellee.
PER CURIAM.
Derrick L. Grace appeals an order of the Broward County circuit court, summarily denying his rule 3.850 motion for postconviction relief, seeking to enforce his plea agreement to receive a sentence of seventeen years. He claims that the Department of Corrections is erroneously calculating his time served in such a way as to require him to serve more than the full seventeen years, a period of time which he claims he had finished serving (without even considering gain-time) by May 19, 2008.
Nothing in his motion demonstrates that he has exhausted his administrative remedies with the department. Accordingly, we affirm the summary denial, without prejudice to Appellant's pursuing his available remedies against the department and then, if necessary, filing a petition for extraordinary relief in circuit court. See *1291 generally Thomas v. State, 828 So.2d 1045 (Fla. 4th DCA 2002). If he still claims entitlement to immediate release, then he should file a petition for writ of habeas corpus with the circuit court in the county where he is incarcerated. Bush v. State, 945 So.2d 1207, 1213 n. 1 (Fla.2006).
WARNER, MAY and DAMOORGIAN, JJ., concur.